831 F.2d 293
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leonard R. BRADFORD-BEY, Plaintiff-Appellant,v.Chris DANIELS, and Officer Adams, Guard, Defendants-Appellees
No. 87-1357.
United States Court of Appeals, Sixth Circuit.
Oct. 20, 1987.

Before NATHANIEL R. JONES, GUY and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff appeals from the dismissal of his civil rights complaint filed pursuant to 42 U.S.C. Sec. 1983 in which he alleged that defendants deprived him of photocopies of legal documents and transferred him to another prison without a hearing.  We affirm the judgment of the district court because plaintiff failed to plead and prove that his state court remedies are inadequate.  See Hudson v. Palmer, 468 U.S. 517, 531-33 (1984);  Joyce v. Mavromatis, 783 F.2d 56 (6th Cir.1986).  Although plaintiff may be entitled to a hearing prior to transfer under state law, review of an order of transfer is available in state court.  Mich.Comp.Laws Ann. Sec. 791.255;  DeWalt v. Warden, Marquette Prison, 112 Mich.App. 313, 315 N.W.2d 584 (1982) (per curiam).  Therefore, plaintiff did not present a claim cognizable under Sec. 1983.  Hudson, 468 U.S. at 531-33;  Joyce, 783 F.2d 56.  Finally, we conclude the district court did not abuse its discretion in denying plaintiff's motion for sanctions against defendants pursuant to Fed.R.Civ.P. 37(b).


3
Therefore, it is ORDERED that the judgment of the district court be affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.